Citation Nr: 1136603	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cold injury residuals of the bilateral ears.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.

This matter was last before the Board of Veterans' Appeals (Board) in June 2011, on appeal of a May 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). The Board's decision, in pertinent part, remanded the Veteran's request to reopen his claim for service connection for residuals of frostbite to the bilateral ears.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing. A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A March 2002 rating decision denied the Veteran's claim for service connection for residuals of frostbite in the bilateral ears on the basis that the evidence of record did not establish the existence of any current disability.

2. Evidence received since the March 2002 rating decision does not relate to an element of the claim that was found to be lacking and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2002 rating decision denying service connection for residuals of frostbite in the bilateral ears is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2. Evidence received since the March 2002 rating decision denying service connection for residuals of frostbite in the bilateral ears is not new and material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete his claims.  

The Veteran was notified in an August 2007 letter as to the general evidence need to substantiate a petition to reopen a claim for service connection. The August 2007 letter also advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, this case was remanded in June 2011 for the provision of corrective VCAA notice to comply with the Court of Appeals for Veterans' Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A June 2011 letter provided corrective notice to the Veteran by informing him of the specific information and evidence needed to reopen and to substantiate his claim for cold injury residuals of the bilateral ears. Although this notice was not provided to the Veteran prior to the initial adjudication in May 2008, the case was later readjudicated in an August 2011 supplemental statement of the case. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). The Board finds that the duty to notify has been met.    

In regard to the duty to assist, no VA examination has been provided for the petition to reopen the claim for service connection for cold injury residuals to the bilateral ears. However, VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision. 38 C.F.R. § 3.159(c)(4)(iii).

The Veteran alleged that some records of medical treatment, provided at the VA clinic in Marlin, Texas were not obtained, but these records are contained in the claims file. He also has alleged that some of his treatment records were shredded. As noted in the Board's June 2011 decision, that claim is without any factual basis and is insufficient to overcome the presumption of administrative regularity in the handling of his treatment records. Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992). The Veteran has also contended that he was treated for cold injury during his active duty service in Japan. No service treatment records from Japan are available. A November 2008 response from the National Personnel Records Center (NPRC) indicates that no such records are available  and a December 2008 Memorandum, a formal finding regarding the unavailability of those records, is within the claims file. When there is loss of service treatment records, VA has a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet. App. 215 (2005); affirmed 455 F.3d 1346 (2006); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The action directed in the 2011 remand has been completed in full. Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The case has been returned to the Board for appellate review. The duties to notify and assist have been satisfied and all evidence pertinent to the claim, and available to VA, has been obtained. There is sufficient evidence on file in order to make a decision and the Veteran has been given ample opportunity to present evidence and argument in support of his claim. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to service connection for cold injury residuals of the bilateral ears. A claim for service connection for cold injury residuals to the bilateral ears was previously considered and denied by the RO in a March 2002 rating decision. The RO denied the claim on the basis that there was no evidence of a current disability. The Veteran did not timely appeal the denial so the 2002 rating decision represents the last final decision on this matter.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.  

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005). A claimant may submit an application or claim to reopen a disallowed claim and VA must provide some limited assistance. See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2009).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that when a claimant seeks to reopen a previously denied claim, VA must examine the bases for the denial in the prior decision and advise the claimant what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. This notification obligation was accomplished by way of a June 2011 letter.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.38 C.F.R. § 3.156(a). In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that 38 C.F.R. § 3.156(a) creates a low reopening threshold that does not require new and material evidence as to each previously unproven element of a claim. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record. 

At the time of the March 2002 rating decision, the evidence of record consisted of service treatment records and VA treatment records. The service treatment records do not reflect any complaints of, or treatment for, frostbite. The Veteran was found physically qualified for release to inactive duty in February and March 1956. He reported no ear trouble on a November 1956 self report of medical history and therein stated that he "consider[s] [him]self physically in good health." Post-service treatment records reflect that the Veteran complained in July 2000 that his right ear was peeling. In February 2001 he was diagnosed with a skin neoplasm of the right ear that was described as a cornified lesion. In March 2001, the lesion was surgically removed. The treatment notes do not state any etiology of the lesion.
 
The March 2002 rating decision reflects that the RO found that the Veteran had no current disability due to in-service cold injury. Subsequent to the 2002 rating decision, additional VA medical records, reports of VA audiological examinations, and the transcript from an April 2011 hearing were associated with the claims file.

The evidence submitted subsequent to the rating decision is new, in that it was not previously of record. However, the newly submitted evidence is not material. The additional VA treatment records contain no reference to any cold injury residual of the ears. Although the RO provided the Veteran with VA audiological examinations, those examinations were provided in conjunction with his claims for service connection for hearing loss and tinnitus and did not reveal any other ear disability. The Veteran testified before the below-signed and stated that he had experienced peeling of his ears and had a lesion removed from his right ear.

The evidence submitted since the 2002 rating decision shows that the Veteran has continued to complain of cold injury residuals of the bilateral ears, but does not demonstrate that he experiences any such disability as the result of any incident of his service. Further, the evidence is cumulative: the Veteran testified that he experienced peeling skin from his ear and had an ear lesion removed; peeling skin and lesion removal were documented in the claims file prior to the 2002 rating decision. There are no subsequent VA treatment records showing any treatment for, or complaints of, residuals of cold injury to the ears.

As noted above, the evidence submitted after the 2002 rating decision is new, but it does not relate to an unestablished fact necessary to substantiate the claim - specifically, it does not show that the Veteran experiences any current disability due to cold injury to his ears. Morton v. Principi, 3 Vet. App. 508, 509 (1992). As there remains no medical evidence reflecting diagnosis of residuals of cold injury to the bilateral ears, the evidence is not new and material as it does not raise a reasonable possibility of substantiating the claim. 












(CONTINUED ON NEXT PAGE)
For the foregoing reasons, the criteria under 38 C.F.R. § 3.156(a) have not been met, and the application to reopen the claim of entitlement to service connection for a residuals of cold injury to the bilateral ears must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The petition to reopen a claim of entitlement to service connection for cold injury residuals of the bilateral ears is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


